DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
In the language of “wherein the composite material comprises less than less than 1 weight percent of a W2C phase…” the repeated term “less than” is suggested to be removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogden et al. (US 3049753, hereinafter referred to as "Ogden").
Regarding claims 1-4 and 15, Ogden teaches a sintered metal compact containing a finely powdered carbide of tungsten mixed with a finely powder platinum group metal (Col. 2, lines 11-15), and further teaches a suitable metal composition being 5% platinum and remainder of tungsten carbide (Col. 2, lines 36-40): 
Element
Instant claims 
Ogden suitable composition
Relationship
WC
80-98 wt% (claims 1-3)
95% WC
Falls within

85-98 wt% (claim 4)



92-95 wt% (claim 15)


Au, Pd, and/or Pt
2-20 wt% (claims 1, 3)
5% Pt
Falls within

2-15 wt% (claim 4)



5-8 wt% (claim 15)


Pd and/or Pt
2-20 wt% (claim 2)

Falls within
Other
<3 at% (claims 3-4, 15)
-
Falls within (0%)


Ogden does not teach the metal composition containing a W2C phase, such that the metal compact of Ogden is seen to read on the claimed range of less than 1 weight percent of a W2C phase at 0 wt%. 
Ogden does not teach the compact being produced by a Field Assisted Sintering Technology (FAST) method as claimed; however, Ogden does teach the compact being formed by sintering of fine powders (Col. 2 lines 11-15). The sintered compact of Ogden, containing identical contents of WC and noble metals as claimed, would be expected to anticipate or render obvious the instant composite material produced by a FAST method, absent objective evidence to the contrary. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over British Thomson-Houston CO., Ltd (GB538721A, hereinafter referred to as "Thomson-Houston").
Regarding claims 1-2, Thomson-Houston teaches a hard sintered anti-corrosive alloy (claim 1) comprising 90 wt% tungsten carbide bonded with 10 wt% silver and palladium in equal weights (claim 6), or implicitly, 5 wt% Pd. 
Thomson-Houston is silent regarding a W2C phase, such that the sintered alloy of Thomson-Houston is seen to read on the claimed range of less than 1 weight percent of a W2C phase at 0 wt%. 
Thomson-Houston does not teach the alloy being produced by a Field Assisted Sintering Technology (FAST) method as claimed; however, Thomson-Houston does teach the alloy being formed by sintering (Claim 1). The sintered alloy of Thomson-Houston, containing identical contents of WC and noble metals as claimed, would be expected to anticipate or render obvious the instant composite material produced by a FAST method, absent objective evidence to the contrary. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 

Claims 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over British Thomson-Houston CO., Ltd (GB538721A, hereinafter referred to as "Thomson-Houston") as applied to claim 1 above.
Regarding claims 3 and 4, Thomson-Houston teaches that a solid solution of gold and palladium can be used in the alloy instead of silver and palladium to effectively improve partial fusion of the platinum group metal during sintering (Pg. 1, lines 30-53), such that producing a sintered alloy with 90 wt% WC and 10 wt% Au and Pd in equal weights would have been obvious to one of ordinary skill in the art. 
Regarding claim 15, the 90 wt% WC and 10 wt% Au + Pd composite suggested in Thomson-Houston (Pg. 1, lines 30-53), is seen to render obvious the instant composite material of 92-95 wt% WC and 5-8 wt% noble metals in close amounts. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the amounts of WC and Au + Pd in the alloy of Thomson-Houston are so close to the instant WC and noble metal ranges, one skilled in the art would have expected similar properties to result. See MPEP 2144.05(I). 

Response to Arguments
Applicant's arguments filed 02/16/2022 with regards to the prior art rejections over Ogden (US 3049753) and Thomson-Houston (GB538721A) have been fully considered but they are not persuasive.
Applicant asserts that nothing in either of Ogden or Thomson-Houston teaches or suggests a composite material comprising less than 1 weight percent of a W2C phase as claimed. The Examiner notes that Ogden and Thomson-Houston only teach a tungsten carbide (WC) content and are silent on any appreciable amount of a W2C phase, such that nothing in the prior art disclosures suggests a W2C content in the sintered materials being greater than 0 wt%, and accordingly, the compositions of the sintered materials in Ogden and Thomson-Houston meet the claimed range. 
Applicant asserts that nothing in either of Ogden or Thomson-Houston teaches or suggests sintering by a FAST method and as such, one of ordinary skill in the art could not have achieved the claimed invention from the teachings of Ogden and Thomson-Houston nor would there have been any reasonable expectation of success. The Examiner notes that the claim language of “wherein the composite material…is produced by sintering by a Field Assisted Sintering Technology (FAST) method” is a product-by-process limitation. As the claims are directed to a product, process limitations cannot be simultaneously required. Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. As the sintered materials in Ogden and Thomson-Houston are seen to meet all other compositional and structural limitations of the claim, the prior art disclosures are seen to sufficiently anticipate or render obvious the claimed composite material produced by a FAST sintering method. Applicant has provided no further claim limitations or evidence to differentiate the instant composite material from the prior art materials. 
Applicant asserts that one of ordinary skill in the art would readily understand that reduction in grain growth in sintering processes is a complicated task and that standard sintering methods will always result in products containing a decent amount of W2C which negatively influences the mechanical properties of the material. The Examiner is unclear as to Applicant’s objective in pointing out that negative effects from standard sintering processes would have been obvious, as the conjecture seems to imply that seeking alternative sintering methods would have been obvious to one ordinary skill in the art, and thus rendering the FAST sintering method obvious as an alternative method and not requiring inventive effort. Furthermore, Applicant’s discussion of grain growth is not relevant to the prior art’s applicability towards the claimed invention as the claims make no mention of grain growth features. Applicant’s assertion that standard sintering methods will always result in the production of a W2C phase is not persuasive as no evidence has been provided to show W2C content production in standard sintering versus FAST sintering conditions, and the prior art makes no suggestion towards the production of a W2C phase. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0141124 teaches FAST sintering of WCAg mixture for forming electrical switching contacts. 
WO 2017/050533 A1 teaches FAST sintering of a WC-Ag alloy, wherein Ag is included in 30-50%. 
US 2018/0142331 teaches FAST sintering of WC-based alloy. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738            

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                                                       
5/20/2022